CIRE, Justice
(dissenting).
I respectfully dissent. I would not so strictly construe Section 14.05(b) of the Family Code. It was obviously enacted for the benefit of disabled children, and should be liberally construed to effectuate that purpose. Under the prior statute, Article 4639a-l, the trial court would have had jurisdiction to consider this matter, and I think the legislature did not intend to deprive the courts of such jurisdiction by the enactment of the Family Code. If the majority’s construction is correct, then a disabled child who is past the age of eighteen at the time of its parents’ divorce would not be entitled to support from the non-custodial parent. I do not believe the legislature intended this result. I would reverse and remand this case.